PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/101,201
Filing Date: 10 Aug 2018
Appellant(s): Chiu et al.



__________________
Joseph E. Young
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A:   Appellant states that The parties dispute whether the terms "computation engine" in claims 1-10, 13, 14, 16, 17, and 21 and "inertial measurement unit (IMU)" in claim 10 invoke interpretation under 35 U.S.C. § 112(f) (p. 3 of Brief).
Examiner notices that the claim language uses a generic placeholder, for example, engine or unit is merely a substitute for the term “means” in this case. Applicant explicitly discloses “Computation engine 730 may represent software executable by processing circuitry 706 and stored on storage device 708” in [0089]; “functionality associated with one or more modules or units may be performed by separate hardware or software components” in [0104]. Since applicant’s “computation engine” and “inertial measurement unit” may represent software, which are not interpreted to cover the corresponding structure for performing the claimed function, see also MPEP 2181.

B: Appellant asserts that the combination of Kumar in view of Pirchheim does not disclose or suggest "wherein the computation engine is further configured to process the estimated view at the estimated pose prior to generate semantically segmented sub-views of the estimated view," as set forth in claim 1 (p. 9 of Brief). 
The above cited features “estimated view”, “estimated pose prior”, “segmented sub-views” are mapped to Fig 2, which is reproduced as below. Here, the estimated view 205 is from LIDAR data because the point cloud of LIDAR data has the corresponding estimated pose prior.

    PNG
    media_image2.png
    444
    927
    media_image2.png
    Greyscale

Examiner notices that Kumar discloses visual sensors 306 can be one or more cameras to capture images of the environment in C4L30-36; camera location and camera orientation in C4L50-52; “in a helmet mounted node, the forward visual sensors may be used to determine the pose of a weapon or other object held by a user” in C17L51-53. Here, the image is captured at a local pose (camera location/orientation), which refers to image 202 of above Fig 2. Kumar also discloses 3D measurements of the environment using a LIDAR scanner and generating a point cloud representation of the environment in C13L4-13; “A single 360° scan S, includes LIDAR and camera data LIDAR data consists of a set of scanlines L[ti, ... tj], the camera data consists of a set of images I[ti, ... tj], and the visual odometry outputs a corresponding set of poses (one for each image) P[ti, ... tj]” in C13L24-28. Here, LIDAR data refers to LIDAR 203 of above Fig 2, the corresponding set of poses for LIDAR data are interpreted as “estimated pose prior”, and one of the sets of images It with the corresponding estimated pose prior refers to an estimated view 205 of above Fig 2. 
Therefore, Kumar clearly teaches the feature “generating a 2D frame at a local pose” and “estimated view at the estimated pose prior”.
Appellant further asserts that Even assuming that Kumar discloses obtaining "an estimated view of the three-dimensional mapping information at the estimated pose prior", Pirchheim fails to disclose or suggest “process[es] the estimated view at the estimated pose prior to generate semantically segmented sub-views of the estimated view," as set forth in claim 1 (p. 10-11 of Brief).
Examiner notices that applicant discloses semantic segmentation unit 106 may implement support vector machines to perform semantic segmentation of 2D or 3D image data in [0033].
Kumar discloses extracting landmark from the image using a Harris corner detector in C15L50-52; curve extraction in C17L67; detecting edge pixels in C18L9-10.  Kumar doesn’t directly teach “semantical segmentation”. Pirchheim further teaches “the match between a semantic segmentation of the input image and the reprojection of the 2.5D facade model. The semantic segmentation may be computed with a fast lightweight multi-class support vector machine.…ZBMI may render a depth map and assign depth values to 2.5D keyframe features and thus initialize a 3D feature map” in aligns the 2.5D map with a semantic segmentation of the image to estimate the translation of the camera as the one that aligns the facades of the 2.5D map with the facades extracted from the image” in [0046]; “ZBMI may use a simple pixel-wise segmentation of the input image, for example by applying a classifier to each image patch of a given size to assign a class label to the center location of the patch. The segmentation may use a multi-class Support Vector Machine (SVM), trained on a dataset of manually segmented images from a different source than the one used in ZBMI configuration testing and evaluation. In one embodiment, ZBMI uses integral features and considers five different classes C={ Cf, Cs , Cr, Cv, Cg} for facade, sky, roof, vegetation and ground, respectively” in [0051]. Here, Pirchheim’s semantic segmentation is used to assign a class label to each image patch (e.g. sky, root, ground etc.), which is like above Fig 2 of the instant application.
In response to the argument “Pirchheim states that the input image is obtained from a camera (e.g., the purported "image capture device" of claim 1), not "a reference database of three-dimensional mapping information” (p. 11 of Brief), examiner notices that Kumar discloses 2D-to-3D correspondence, for example, “As for landmark matching, given a query image, landmark matching returns the found landmark shot from the database establishing the 2D to 3D point correspondences between the query image features and the 3D local point cloud, as well as the camera pose PGL belonging to that shot” in C7L14-18 & C10L44-48; “	This allows 3D-2D point correspondences to be established based on the 3D point cloud computed in the previous step” in C14L41-43 & C15L5-7. Pirchheim also teaches “2D-3D line correspondence” in [0031]; “establishing correspondences between the extracted line features and model points included in the untextured model” in [0059]. Pirchheim further discloses the match between a semantic segmentation of the input image and the reprojection of the 2.5D facade model, assigning depth values to 2.5D features and thus initialize a 3D feature map in [0045]. Here, by using 2D-3D correspondence, the semantic segmentation of the input image is also matched to the corresponding 3D feature map. Therefore, the combination of Kumar and Pirchheim teaches a same semantic segmentation method (Support Vector Machine) as the instant application, to generate semantically segmented sub-views (e.g. sky, ground etc.) of the estimated view.

C: Appellant also asserts that the combination of Kumar in view of Pirchheim does not disclose or suggest "a computation engine ... configured to query, based on an estimated pose prior, a reference database of three-dimensional mapping information to obtain an estimated view of the three-dimensional mapping information at the estimated pose prior," as set forth in claim 1. (p. 12 of Brief).
Appellant repeats arguments of section B on “estimated view at the estimated pose prior”, see also the mapping of “estimated view” and “the estimated pose prior” under section B.
Examiner notices that this argument is mapping to step 203 and 205 of Fig 2 to generate an estimated view from LIDAR data, and each landmark within the point cloud has corresponding estimated pose prior. 
captures three-dimensional measurements of the environment within which a node will operate. In one embodiment, the three-dimensional measurements are produced using a LIDAR scanner… the method 500 utilizes the three-dimensional measurements to generate a point cloud representation of the environment” in C13L4-12; a landmark defined as a feature point in a scene is extracted from the image using a Harris corner detector in C15L50-52; “As for landmark matching, given a query image, landmark matching returns the found landmark shot from the database establishing the 2D to 3D point correspondences between the query image features and the 3D local point cloud, as well as the camera pose PGL belonging to that shot” in C7L14-18; “a method 500 for building a landmark database ( e.g., database 418 of FIG. 4) used in the node pose computation of at least one embodiment of a node 102/300s of FIGS. 1 and 3” in C12L62-65; “The LIDAR data consists of a set of scanlines L[ti, ... tj], the camera data consists of a set of images I[ti, ... tj], and the visual odometry outputs a corresponding set of poses (one for each image) P[ti, ... tj]. There is a point cloud database DB3D and a landmark database DBLM… query DB3D for overlapping scans… At step 508 the method 500 constructs a point cloud model and a landmark database” in C13L25-45. Here, Kumar teaches capturing 3D measurement of the environment using a LIDAR scanner and generate a point cloud representation of the environment by querying a landmark extracted from the image within a landmark database, while each landmark in the landmark database has correspond estimate pose prior. Therefore, Kumar does teaches the argued limitation.

D: As to claim 8, appellant repeats same arguments because of its dependence of claim 1 (p. 16-17 of Brief).
Appellant repeats arguments of section B.

E: As to claim 17 and 21, appellant repeats same arguments as claim 1 (p. 17-19 of Brief).
Appellant repeats arguments of section B & C.

F: As to claims 16 and 22, appellant repeats same arguments because of their dependence of claim 1 (p. 20 of Brief).
Appellant repeats arguments of section B.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/WEIMING HE/
Primary Examiner, Art Unit 2612

Conferees:
/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                             
                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.